Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/736,715 filed on 01/07/2020.
Claims 1 – 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 and 12/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 13 is objected to because of the following informalities:
Claim 13 listed as twice. Both claim listed as claim 13 with different limitations. All the claims after 13 should be renumbered correctly. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, 5, 6, 12 - 13, 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi (US 2020/0005518 A1) in view of Sinharoy et al. (US 2019/0122393 A1).

Regarding claim 1, Graziosi discloses: “a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors [see para: 0009; an apparatus comprises a non-transitory memory for storing an application], cause the one or more processors to: 
determine, for a point cloud being compressed, a plurality of patches corresponding to portions of the point cloud [see para: 0025; a point cloud is represented as a collection of orthogonal projections of patches of the object's surface and project each patch of points from 3D to 2D]; 
generate, for the respective patches, respective patch images comprising sets of points of the point cloud corresponding to the respective patches when portions of the point cloud are [see para: 0043; The 3D patches are able to be projected to the 2D UV domain by translating the 3D patches to the 2D domain. As described herein patch projection includes independent canvas arrangement (where the geometry canvas and attribute canvas(es) are separate/independent), flexible patch orientation, luminance adjustment, safeguarding, and background filling]; 
generate occupancy information for the one or more image frames, wherein the occupancy information indicates portions of the one or more images frames that are occupied with patch images [see para: 0033; By orienting the patches, the patches are able to be packed tighter which saves memory and enables more efficient compression. Exemplary code includes: group_of_frames_auxilary_information( ) { Descriptor patch_count u(32) occupancy_precision u(8) max_candidate_count u(8) bit_count_u0 u(8) bit_count_v0 u(8) bit_count_u1 u(8) bit_count_v1 u(8) bit_count_d1 u(8) occupancy_aux_stream_size u(32) ByteCount+=15 for(i = 0; i<patchCount; i++) {  patchList[i].patch_u0 ae(v)  patchList[i].patch_v0 ae(v)  patchList[i].orientation ae(3)  patchList[i].patch_u1 ae(v)  patchList[i].patch_v1 ae(v)  patchList[i].patch_d1 ae(v)  patchList[i].delta_size_u0 se(v)  patchList[i].delta_size_v0 se(v)  patchList[i].normal_axis ae(v) } for (i=0; i<blockCount; i++) {  if(candidatePatches[i].size( ) == 1)   blockToPatch[i] = candidatePatches[i][0]  else {candidate_index ae(v)    if(candidate_index == max_candidate_count) blockToPatch[i] = patch_index ae(v)    else     blockToPatch[i] =     candidatePatches[i][candidate_index]   }  }  ByteCount += occupancy_auxilary_stream_size }]; 
perform one or more optimization operations to modify the occupancy information to reduce a number of redundant points created due to processing of the occupancy information at a decoder that re-creates the point cloud [see para: 0038; A larger block distance is able to be implemented, but that would also increase the area for including all of the patches or reduce the number of patches in a specified size. In some embodiments, a balance is determined between the block distance between each patch and avoiding color leaking problems from background filling. For example, the block size buffer is increased until there are no detected color leaking problems]; and 
encode the one or more image frames and the modified occupancy information [see para: 0006; The state-of-the-art in point cloud compression using video encoders represent point clouds as 3D patches and encode a 2D image formed by the projection of geometry and attributes into a 2D canvas. The packing of projected 3D patches into a 2D image is also known as 2D mapping of 3D point cloud data. Currently, the process has some limitations, such as: the patch orientation is always fixed, the position of patches are the same in geometry as well as texture, and the background filling process is the same also for both geometry and texture].  
Graziosi does not explicitly disclose: “pack the generated patch images into one or more image frames that are to be encoded to communicate a compressed version of the point cloud”.
However, Sinharoy teaches: “pack the generated patch images into one or more image frames that are to be encoded to communicate a compressed version of the point cloud [see para: 0069; The electronic device 300 can identify points that are missed from the original point cloud to the projected patches on the 2-D frame. If missed points are identified, the electronic device 300 can generate another patch that includes the missed points and place the missed points patch into the 2-D geometry and texture frames. For example, the missed points patch that includes the geometry is included in the 2-D frame that includes the geometry patches. Similarly, the missed points patch that includes a texture attribute is included in the 2-D frame that includes the texture attribute patches. The missed points patch can be ordered in a structured, semi-structured, or non-structured manner. The electronic device 300 can compress the 2-D frames. The electronic device 300 can generate an occupancy map to indicate the location of valid pixels within each frame. The electronic device 300 can encode the frames to generate a compressed bitstream]; 
Graziosi and Sinharoy are analogous art because they are from the same field of endeavor of an encoder configured to compress the attribute and/or spatial information of the points.  To compress the attribute and/or spatial information, the encoder is configured to determine for the point cloud a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors that deviate from one another less than a threshold amount.  The encoder is further configured to for each patch, generate another patch image comprising the set of points corresponding to the patch projected onto a patch plane and generate a patch image comprising depth information for the set of points corresponding to the patch, wherein the depth information represents depths of the points in a direction perpendicular to the patch plane.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sinharoy as above, in order to combine the generated patch images into one or more image frames that will be encoded to communicate a compressed version of the point cloud [Sinharoy see para: 0069].

Regarding claim 2, Graziosi and Sinharoy disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Graziosi does not explicitly disclose: “wherein the one or more optimization operations comprise one or more of: 
adjusting a width or a height of a bounding box for a given patch image, wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information; 
separating a given patch image into two or more partial patch images; or trimming one or more points from a given patch image included in the occupancy information”.
However, Sinharoy teaches: “wherein the one or more optimization operations comprise one or more of:
adjusting a width or a height of a bounding box for a given patch image, wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information [see para: 0108; the coordinates (u1, v1) can indicate the bottom-right coordinate of the bounding box containing the missed points patch 610.  In another example, coordinates of a 2-D bounding box are encoded as (u0, v0) and (w, h), where w is the width of the bounding box and h is the height of the bounding box.  That is, while (u0, v0) and (u1, v1) can indicate the top-left and bottom-right coo coordinate of the bounding box to describe the location of the bounding box, (u0, v0) and (w, h) describe the starting coordinate and provide the height and width of the bounding box]; 
separating a given patch image into two or more partial patch images; or trimming one or more points from a given patch image included in the occupancy information [see para: 0137; FIG. 8C illustrates another example of storing the missed points patch. The X-Coordinate, the Y-Coordinate, and the Z-Coordinate of each point in the missed points patch can be stored as three separate patches, in the frame 810 c].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sinharoy as above, in order to adjust a width or a height of a bounding box for a given patch image wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information and separating a given patch image into two or more partial patch images or trimming one or more points from a given patch image included in the occupancy information [Sinharoy see para: 0108; 0137].

Regarding claim 5, Graziosi and Sinharoy disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Graziosi does not explicitly disclose: “wherein the rate distortion optimization analysis is performed using the patch images in a two-dimensional (2D) representation”.
However, Sinharoy teaches: “wherein the rate distortion optimization analysis is performed using the patch images in a two-dimensional (2D) representation [see para: 0073; Point clouds (such as the point cloud 405) and meshes (such as the mesh 410), utilize substantial bandwidth to transmit from one computing device to another. Compression is necessary to reduce storage and bandwidth requirements. For example, lossy compression can compress a point cloud and mesh while maintaining the distortion within a tolerable level while reducing the size of the data].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sinharoy as above, in order to provide rate distortion optimization analysis is performed using the patch images in a two-dimensional (2D) representation [Sinharoy see para: 0073].

Regarding claim 6, Graziosi and Sinharoy disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Graziosi does not explicitly disclose: “wherein the rate distortion optimization analysis is performed using a reconstructed version of the point cloud in three-dimensional (3D) space”.
However, Sinharoy teaches: “wherein the rate distortion optimization analysis is performed using a reconstructed version of the point cloud in three-dimensional (3D) space [see para: 0073 – 0074; Point clouds (such as the point cloud 405) and meshes (such as the mesh 410), utilize substantial bandwidth to transmit from one computing device to another. Compression is necessary to reduce storage and bandwidth requirements. For example, lossy compression can compress a point cloud and mesh while maintaining the distortion within a tolerable level while reducing the size of the data. [0074] FIG. 5 illustrates a process 500 of deconstructing, transmitting, and reconstructing a point cloud in accordance with an embodiment of this disclosure. The process 500 is a high level overview of embodiments of the present disclosure. In certain embodiments, the process 500 can be performed in part by the server 104 of FIG. 1 or any of the client devices 106-116 of FIG. 1 both of which can include internal components similar to the server 200 of FIG. 2 or the electronic device 300 of FIG. 3. The embodiment of the process 500 is for illustration only. Other embodiments can be used without departing from the scope of the present disclosure].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sinharoy as above, in order to perform rate distortion optimization analysis using a reconstructed version of the point cloud in three-dimensional (3D) space [Sinharoy see para: 0073 - 0074].

Regarding claim 13, Graziosi and Sinharoy disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Graziosi does not explicitly disclose: “wherein the one or more modifications comprises: shifting a location of a given patch image in a corresponding bounding box for the patch image”.
However, Sinharoy teaches: “wherein the one or more modifications comprises: shifting a location of a given patch image in a corresponding bounding box for the patch image [see para: 0143; The residuals, as discussed above, can be the difference of the X, Y, and Z coordinates values. Since the dynamic range and maximum value of the residual signal is lower than the original coordinate value, the lossless performance is increased. The residuals can be obtained by subtracting a predicated signal from the original signal. In one exemplary embodiment, the predicted signal is a sample-shifted version of the original signal].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sinharoy as above, in order to shift a location of a given patch image in a corresponding bounding box for the patch image [Sinharoy see para: 0143].

Regarding claim 12, 19 and 20, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 13 – 15, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi (US 2020/0005518 A1) in view of Sinharoy et al. (US 2019/0122393 A1) and further in view of Chevet et al (US 2020/0359035 A1). 

Regarding claim 3, Graziosi and Sinharoy disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the program instructions cause the one or more processors to: 
perform, prior to generating the respective patch images, a filtering process on a three-dimensional (3D) representation of the point cloud being compressed”.
However, Chevet teaches: “wherein the program instructions cause the one or more processors [see para: 0126; The system 6000 may include at least one processor 6010 configured to execute instructions loaded therein for implementing] to: perform, prior to generating the respective patch images, a filtering process on a three-dimensional (3D) representation of the point cloud being compressed [see para: 0012; filtering pixel values of the second depth image by using pixel values of the first depth image].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Chevet in order to have filtering process on a three-dimensional (3D) images of the point cloud and compressed the bit stream before transmit [Chevet see para: 0126; 0012].

Allowable Subject Matter
Claims 4, 7 – 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious “4. The non-transitory computer-readable medium of claim 1, wherein to perform the one or more optimization operations, the program instructions cause the one or more processors to:
determine an amount of distortion that will result from a given modification of the occupancy information;
determine an amount of compression efficiency that will result from the given modification of the occupancy information; and select the one or more optimization operations to perform based on a rate distortion optimization analysis that considers both the amount of distortion and the amount of compression efficiency that will result from the given modification of the occupancy information”.

With regard to claim 7, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 1, wherein the one or more optimization operations comprises one or more of: quantizing or down-sampling patch bounding box size information for the respective patch images; or quantizing or down-sampling patch bounding box location information for the respective patch images”.

With regard to claim 8, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 7, wherein the program instructions cause the one or more processors to: apply a first set of quantization or down-sampling parameters to the patch bounding box size information; and apply a second set of quantization or down-sampling parameters to the patch bound box location information, wherein the first and second set of quantization or down-sampling parameters are different”.

With regard to claim 9, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 7, wherein the program instructions cause the one or more processors to: signal, in the modified occupancy information, one or more of the first or second set of quantization or down-sampling parameters”.

With regard to claim 10, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 9, wherein the first or second set of quantization or down-sampling parameters are signaled at one or more of: a sequence level for a sequence of image frames comprising packed patch images; a frame level for a given image frame comprising packed patch images; or a tile level for one or more tiles of an image frame comprising a patch image”.

With regard to claim 11, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 1, wherein to perform the one or more optimization operations, the program instructions cause the one or more processors to: re-create a three-dimensional (3D) representation of the point cloud using the packed patch images; determine redundant or added points in the 3D representation as compared to the point cloud prior to compression; and select one or more modifications to be applied to the occupancy information that reduce a number of the redundant or added points in the 3D representation”.

With regard to claim 16, prior art of record neither anticipates nor renders obvious “The system of claim 12, wherein to perform the one or more optimization operations, the program instructions further cause the one or more processors to: determine an amount of distortion that will result from one or more modifications of the occupancy information; determine an amount of compression efficiency that will result from the one or more modifications of the occupancy information; and select the one or more optimization operations to perform based on a rate distortion optimization analysis that considers both the amount of distortion and the amount of compression efficiency that will result from the one or more modifications of the occupancy information”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mammou et al (US 2019/0156519 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486